 1
 2
 3
 4
                                     UNITED STATES DISTRICT COURT
 5
                                    EASTERN DISTRICT OF CALIFORNIA
 6
 7
     JOHN E. MITCHELL,                                   Case No. 1:16-cv-01148-DAD-EPG (PC)
 8
                     Plaintiff,                          ORDER RE: PLAINTIFF’S REQUEST FOR
 9                                                       FILING/ACTION OR RULING ON
            v.                                           SUPPLEMENTAL COMPLAINT
10
     CRM M.S. ROBICHEAUX,                                (ECF NO. 151)
11
                   Defendant.
12
13
             John E. Mitchell (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
14
     action filed pursuant to 42 U.S.C. § 1983. On March 2, 2020, Plaintiff filed a request for ruling
15
     on his motion for leave to submit a second supplemental complaint. (ECF No. 151). Plaintiff
16
     also asks for a copy of the docket sheet so that he can confirm that the Court received his
17
     motion.
18
             Plaintiff’s motion for leave to submit a second supplemental complaint was received by
19
     the Court on February 7, 2020, and the Court will rule on it in due course.1 As this order
20
     confirms that Plaintiff’s motion was received by the Court, Plaintiff’s request for a copy of the
21
     docket sheet is DENIED.
22   IT IS SO ORDERED.
23
24       Dated:      March 4, 2020                                     /s/
                                                                UNITED STATES MAGISTRATE JUDGE
25
26
27
28           1
               Plaintiff alleges that he mailed the motion to the Court “[o]n or about December 8, 2019.” (ECF No.
     151). However, the motion is dated February 2, 2020. (ECF No. 148, p. 1).

                                                            1
